DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 3, 5, 7, 10, 12, 14, 17, 19, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 3, 10, 17, several of the features of these claims were known in the art as evidenced by CHUA et al (U.S. PG Pub. No. 2020/0410231), which anticipates the limitations of parent claims 1, 8, 15, respectively. However, CHUA does not disclose obtaining a plurality of sample characters and sample character information of each of the plurality of sample characters in a sample document; generating a sample character fully-connected graph based on the plurality of sample characters and the sample character information of each of the plurality of sample characters; masking part of the plurality of sample characters in the sample character fully-connected graph; inputting the sample character fully-connected graph after the masking into the spatial language model to generate predicted characters at masked positions; and training the spatial language model based on the sample characters at the masked positions and the predicted characters at the masked positions.
With regards to claims 5, 12, 19, several of the features of these claims were known in the art as evidenced by CHUA et al (U.S. PG Pub. No. 2020/0410231), which anticipates the limitations of parent claims 1, 8, 15, respectively. However, CHUA does not disclose obtaining a plurality of sample characters and sample character information of each of the plurality of sample characters in a sample document; generating a sample character fully-connected graph based on the plurality of sample characters and the sample character information of each of the plurality of sample characters; obtaining a sample spatial semantic feature of each of the plurality of sample characters; masking part of edges in the sample character fully-connected graph; inputting the sample character fully-connected graph after the masking, and the sample spatial semantic feature of each of the plurality of sample characters, into the edge type recognition model to generate predicted edges at masked positions; and training the edge type recognition model based on the sample edges at the masked positions and the predicted edges at the masked positions.
With regards to claims 7, 14, 20, several of the features of these claims were known in the art as evidenced by CHUA et al (U.S. PG Pub. No. 2020/0410231), which anticipates the limitations of parent claims 1, 8, 15, respectively. However, CHUA does not disclose obtaining a plurality of sample characters and sample character information of each of the plurality of sample characters in a sample document; generating a sample character fully-connected graph based on the plurality of sample characters and the sample character information of each of the plurality of sample characters; adding random disturbance to part of a plurality of character vertices in the sample character fully-connected graph; inputting the sample character fully-connected graph with the random disturbance into the character detection model to generate predicted characters; training the character detection model based on the predicted characters and corresponding sample characters in the sample document.


(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 2, 4, 6, 8 - 9, 11, 13, 15 - 16, 18, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHUA et al (U.S. PG Pub. No. 2020/0410231).
With regards to claim 1, CHUA discloses obtaining a plurality of characters and character information (e.g., “bounding boxes”) of each of the plurality of characters in a target document at: ¶¶ [0041]; ¶ [0058] and FIG. 15:

    PNG
    media_image1.png
    258
    793
    media_image1.png
    Greyscale

CHUA discloses generating a character fully-connected graph (e.g., “graph 644”) based on the plurality of characters and the character information (e.g., “bounding boxes”) of each of the plurality of characters, wherein the character fully-connected graph comprises a plurality of character vertices (e.g., “vertices” or “nodes”) and edges among the plurality of character vertices at: ¶¶ [0042]-[0044], [0046]-[0047], [0050] and FIG. 7

    PNG
    media_image2.png
    362
    790
    media_image2.png
    Greyscale

CHUA discloses obtaining a spatial semantic feature (e.g., “row data and column data”) of each of the plurality of characters at: ¶¶ [0044], [0047].
CHUA discloses generating types of the character vertices (e.g., “vertices”) based on the character information (e.g., “bounding boxes”) of each of the plurality of characters at ¶¶ [0041](“Bounding boxes for each of the characters/words can also be detected, where each bounding box has two associated pairs of x-y coordinates, for example corresponding to the top left corner and the bottom right corner of that bounding box... As such, a set of vertices can be detected for the bounding boxes.”); ¶ [0046]; ¶ [0059] and FIG. 16

    PNG
    media_image3.png
    282
    788
    media_image3.png
    Greyscale

CHUA discloses generating types of the edges (e.g., “same-row label” or “same-column label”) based on the spatial semantic feature (e.g., “row data and column data”)  of each of the plurality of characters, and the character information (e.g., “bounding boxes”) of each of the plurality of characters at: ¶¶ [0041]-[0044](“[E]ach bounding box is converted into a node/vertex ... In some embodiments, the assignment of the labels is based on all or any subset of: a distance between the features representing the pair of nodes…”); [0046]-[0047] (“generating a pair of format classification labels for each edge from the multiple edges based on the predicted row data and column data…”); ¶ [0050].
CHUA discloses obtaining a document layout (e.g., “”) of the target document based on the types of the character vertices (e.g., “vertices”) and the types of the edges (e.g., “same-row label” or “same-column label”) at: ¶ [0043](“After label assignment has been completed, rows of the table can be detected by removing, from the graph, edges for which the same-row label is negative, and columns of the table can be detected by removing, from the graph, edges for which the same-column label is negative.”); ¶ [0046](“The method 200 can also include generating at least one format line for the table based on the multiple predicted row labels and/or the multiple predicted column labels. A format line can be any graphical object (e.g., a divider, a symbol, an array or arrangement of symbols, etc.) suitable for insertion into a lineless table to visually separate adjacent columns or adjacent rows and/or to demarcate a boundary of a row or a boundary of a column.”)
With regards to claim 2, CHUA discloses obtaining the spatial semantic feature (e.g., “row data and column data”) of each of the plurality of characters comprises inputting the plurality of characters into a spatial language model (e.g., “neural network”) to form the spatial semantic feature of each of the plurality of characters at ¶¶ [0046]-[0047](“Row data and column data for the lineless formatted data are then predicted, at 326, using a neural network…”); ¶ [0048].
With regards to claim 4, CHUA discloses generating the types of the edges based on the spatial semantic feature (e.g., “row data and column data”) of each of the plurality of characters, and the character information (e.g., “bounding boxes”) of each of the plurality of characters, comprises inputting the spatial semantic feature of each of the plurality of characters (e.g., “row data and column data”), and the character information (e.g., “bounding boxes”) of each of the plurality of characters, into an edge type recognition model (e.g., “multilayer perceptron”) to generate the types of the edges at ¶ [0046](“The reduced graph is sent to a neural network (e.g., a multilayer perceptron (MLP)), at 214, for use in the prediction of multiple row labels and multiple column labels for the table.”); ¶¶ [0047]-[0048].
With regards to claim 6, CHUA discloses obtaining the plurality of characters in the target document comprises inputting the target document into a character detection model to obtain the plurality of characters in the target document at ¶¶ [0038](“For example, in some embodiments, an image containing a table is provided to an OCR software that detects the multiple characters of the table and defines corresponding bounding boxes for the multiple characters of the table.”).
With regards to claim 8, the steps performed by the apparatus of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 9, the steps performed by the apparatus of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 11, the steps performed by the apparatus of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 15, the steps of the instructions stored in the computer readable medium of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 16, the steps of the instructions stored in the computer readable medium of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 18, the steps of the instructions stored in the computer readable medium of this claim are anticipated by CHUA for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668